DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26, 2-3, 5-6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "compact" in claim 21 is a relative term which renders the claim indefinite.  The term "compact" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 22-26, 2-3, 5-6, and 8 are rejected due to their dependence on claim 21. 
Claims 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  passing the gas mixture through a pelletized catalyst bed, this absence of this step is further highlighted by the requirement of a catalyst support without a catalyst to support. Dependent claims 23-26, 2-3, 6, and 8 are rejected because they depend on claim 21 and do not cure the deficiency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26, 2-3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shirono et al., US 2009/0214397, in view of Williams et al., US Patent 9,409,137.
Regarding claims 21 and 2, Shirono teaches a process of producing ammonia in a continuous, compact, on-demand system. See the abstract and Figure 1. The ammonia is produced in concentrations above 2% since an aqueous urea feed with 25% urea is used in which conversion to ammonia is 100% or slightly lower. See [0166] and Table 1. 
Regarding step a.) Shirono teaches spraying (atomizing) an aqueous solution of urea into a gasification chamber (the orientation is not specified, but rearrangement of the chamber would have been obvious to one of ordinary skill in the art depending on space and design considerations, see also MPEP 2144.04 VI. C.). Shirono shows a cylindrical chamber with an upper end, lower end, and out wall. See Figure 1. The invention of Shirono does no limit the proportions of the chamber, but in design of such a system for the purification of exhaust gas from an automobile, it would have been obvious to one of ordinary skill in the art to adjust the size in order to meet space limitation and allow enough space for the conversion of urea to ammonia. See MPEP 2144.04 IV A. 

Regarding step b.) Shirono teaches gasifying the aqueous urea mixture which produces both ammonia and isocyanic acid (since the same process is used and the production of at least some isocyanic acid is avoidable). See Figure 1. 
Regarding step c.) Shirono teaches passing the gas stream through a bed of granular (pelletized) catalyst. See [0081]-[0083]. Shirono is silent regarding a foraminous support plate. In this regard it would have been obvious to one of ordinary skill in the art to modify Shirono with Williams which teaches a foraminous plate used for supporting pelletized catalysts used in ammonia production. Williams teaches mimimizing, making close to zero, the pressure drop through the plate which renders obvious the claimed pressure drop limitations. One of ordinary skill in the art would have been motivated to use such the support of Williams in Shirono in order to secure the granular catalyst thereof and minimize pressure drop to lower energy requirements. See the abstract; the Figures; column 1, lines 22-36; and column 2, lines 23-43.
Regarding claim 22, Shirono teaches catalysts that do not contain vanadia that would function as claimed since the same processes are conducted. See, e.g. Example A9.
prima facie obvious. See MPEP 2144.04 VI. C
Regarding claim 24, Shirono is silent regarding the relative size of the catalyst bed. However, it would have been obvious to one of ordinary skill in the art to determine the proper configuration and size of the catalyst be with the motivation of ensuring urea conversion and while considering space limitations. See MPEP 2144.04 IV A.
Regarding claims 25 and 6, Shirono teaches ZSM-5 zeolites, titanium oxide, aluminum oxide, silicon dioxide, zirconium dioxide, etc. See [0025]-[0026].
Regarding claim 26, Shirono in view of Williams teaches the foraminous plate which would be a physical barrier isolating the gasification chamber from any after effects. 
Regarding claims 3, (see the rejection of claim 21 above for additional claim limitations) Shirono teaches the desire to completely convert urea to ammonia and teaches monitor and control with a control unit. See [0123]. In this vein it would have been obvious to one of ordinary skill in the art to monitor the reaction with well-known means including a programmed computer controller in the manner claimed in order to achieve this end. 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shirono et al., US2009/0214397, in view of Williams et al., US Patent 9,409,137, and Bernhard et al., Applied Catalysis B: Environmental Vol. 115-116, 5 April 2012, pg. 129-137.
	Regarding claim 8, Shirono and Williams do not teach anatase titanium dioxide. However, it would have been obvious to one of ordinary skill in the art to modify the references with Bernhard which teaches the use of anatase TiO2 in urea decomposition. See the abstract, Section 1, and Figure 1. One of ordinary skill in the art would be motivated to make such a modification in order to convert urea decomposition byproducts into ammonia. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-26, 2-3, 5-6, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736





/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736